Citation Nr: 0926667	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-29 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected vertigo (previously rated as Meniere's 
disease with bilateral hearing loss and tympanosclerosis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1963 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 30 percent disability rating for service-
connected Meniere's disease.  

The Veteran disagreed with the disability rating assigned to 
his service-connected Meniere's disease, and perfected an 
appeal as to that issue.  In September 2006, the RO re-
characterized the Veteran's service-connected Meniere's 
disease disability and assigned separate disability ratings 
for all of his symptoms, as directed by the rating criteria.  
See 38 C.F.R. § 4.87, Diagnostic Code (DC) 6205, Note.  As a 
result, the RO assigned a 10 percent disability rating for 
vertigo under DC 6204, and a 40 percent disability rating for 
bilateral hearing loss and tympanosclerosis under DC 6100.  
Service connection had already been established for tinnitus, 
rated as 10 percent disabling.  The Veteran disagreed with 
the disability ratings assigned for his service-connected 
disabilities, perfecting an appeal and requesting a Board 
hearing as to those issues.  

However, in March 2008, the Veteran submitted a written 
statement withdrawing his appeal as to the issue of 
entitlement to an increased rating for service-connected 
tinnitus.  Likewise, in June 2009, he submitted a written 
statement withdrawing his appeal as to the issue of 
entitlement to an increased rating for service-connected 
bilateral hearing loss and tympanosclerosis.  In that 
statement, the Veteran also withdrew his request for a 
hearing.  The Board, then, finds that all due process has 
been satisfied with respect to the Veteran's right to a 
hearing.  The Board also finds the Veteran has withdrawn his 
appeal as to the issues of entitlement to increased ratings 
for service-connected tinnitus and bilateral hearing loss and 
tympanosclerosis, see 38 C.F.R. § 20.204, and the only issue 
on appeal is entitlement to an increased rating for service-
connected vertigo.  


FINDING OF FACT

The competent and probative evidence of record is in 
approximate balance as to whether the Veteran's service-
connected vertigo is manifested by chronic, recurrent 
episodes of dizziness, nausea, and unsteadiness.  The 
episodes occur two to five times a week and last between ten 
to 20 minutes.  The Veteran's service-connected vertigo 
affects his ability to walk as there are subjective reports 
of staggering and cerebellar gait and objective evidence of 
balance and gait problems.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board 
concludes that the schedular criteria for a 30 percent 
disability rating have been met for service-connected 
vertigo.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.71a, Diagnostic Code 6204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in December 2003 and May 2008, 
which fully addressed all required notice elements, including 
the additional notice requirements for increased rating 
claims.  See Vazquez-Flores, supra.  The December 2003 letter 
informed the Veteran of what evidence was required to 
substantiate his claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  The May 2008 
letter informed the Veteran of the rating criteria used to 
evaluate his service-connected vertigo and of the types of 
lay and medical evidence that could be submitted in support 
of his claim, including evidence regarding the affect his 
service-connected disability has on employment and daily 
life.  See Shinseki, supra.  The RO also sent the Veteran a 
letter in March 2006 informing him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  Thus, the Board concludes that 
all required notice has been given to the Veteran.  

While VA's duty to notify was not completely satisfied until 
after the initial RO decision in this case, the Board finds 
no prejudice to the Veteran, for the following reasons.  
Throughout the pendency of this claim and appeal, the Veteran 
has been informed of his opportunities to submit additional 
evidence, including following the May 2005 SOC and SSOCs 
dated in September 2006, January 2008, September 2008, and 
January 2009, and the Veteran has submitted additional 
evidence and argument in support of his claim.  In addition, 
the RO readjudicated the case by way of SSOCs issued in 
September 2008 and January 2009.  For these reasons, the 
Board finds that the Veteran has been given a meaningful 
opportunity to participate effectively in the processing of 
his claim and that the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  As such, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from May 2001 to 
January 2009, in addition to private medical records dated in 
March 2003 and September 2008.  The Veteran was also afforded 
VA and QTC examinations in January 2003, February 2006, July 
2006, and December 2008.  Significantly, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Entitlement to service connection for defective high 
frequency hearing and tympanosclerosis was established in 
February 1966, and the RO assigned separate noncompensable 
(zero percent) disability ratings under DCs 6297 and 6299 
(1966), respectively, effective September 27, 1965.  

In August 1978, the RO granted service connection for 
tinnitus, right ear, and assigned a noncompensable disability 
rating, effective June 27, 1965.  In October 1982, the RO 
increased the Veteran's disability rating for service-
connected tinnitus to 10 percent, effective December 5, 1979.  

In a rating decision dated August 1989 (mailed in September 
1989), the RO denied entitlement to service connection for 
Meniere's disease but increased the Veteran's disability 
rating for service-connected bilateral hearing loss to 10 
percent, effective May 16, 1989.  The Veteran disagreed with 
the denial of service connection for Meniere's disease.  

In an October 1990 rating decision, the RO re-characterized 
the Veteran's hearing impairment disability and granted 
service connection for Meniere's disease (formerly rated as 
bilateral hearing loss), rated as zero percent disabling, 
effective September 27, 1965, and 30 percent disabling, 
effective May 16, 1989.  The disability rating assigned for 
the Veteran's service-connected Meniere's disease 
contemplated his bilateral hearing impairment and 
tympanosclerosis.  

In November 2003, the Veteran filed an informal claim 
requesting that his service-connected hearing impairment be 
reevaluated.  In a February 2004 rating decision, the RO 
continued the 30 percent disability rating assigned to 
service-connected Meniere's disease, with bilateral hearing 
loss and tympanosclerosis, and the Veteran perfected an 
appeal as to that issue.  

In a September 2006 rating decision, the RO re-characterized 
the Veteran's service-connected disability and assigned 
separate disability ratings for his symptoms.  See Note, DC 
6205.  As a result, the RO granted a 40 percent disability 
rating for bilateral hearing loss with tympanosclerosis, 
under DC 6100; and a 10 percent disability rating for 
vertigo, under DC 6204, both effective from February 8, 2005.  
The Veteran's 10 percent rating for service-connected 
tinnitus remained unchanged.  

The Veteran has asserted that his service-connected vertigo 
warrants a disability rating higher than 10 percent.  The 
Board will proceed to evaluate the merits of his appeal.

As noted, the Veteran's service-connected vertigo is rated 10 
percent disabling under DC 6204, which provides that a 10 
percent rating is warranted for occasional dizziness, and a 
30 percent rating is warranted for dizziness and occasional 
staggering.  

Review of the pertinent evidence reveals the Veteran has a 
diagnosis of Meniere's disease which is manifested by 
bilateral hearing loss, tympanosclerosis, tinnitus, and 
vertigo.  See January 2003 VA/QTC examination report.  The 
Veteran has consistently reported experiencing intermittent 
episodes of vertigo or dizziness about three to five times a 
week; however, at the most recent VA examination in December 
2008, he reported having dizzy spells only two to three times 
a week.  See February 2006 VA/QTC examination report; July 
2005 written statement.  

The Veteran has described his vertigo and dizziness as a 
nauseated upset stomach, with a feeling that the ceiling is 
swirling.  See VA examination reports dated February 2006 and 
July 2006.  The evidence also shows the Veteran experiences 
dizziness while lying down.  See VA/QTC examination reports 
dated January 2003 and December 2008.  

The Veteran has consistently reported that his ability to 
walk is affected by his service-connected disability.  In 
July 2005, he reported having three to five attacks of 
vertigo, and cerebellar gait.  In March and June 2008, he 
reported that he experiences dizziness, with staggering or 
cerebellar gait, more than twice a week.  The December 2008 
VA examination report reflects that the Veteran demonstrated 
no signs of staggering gait or imbalance but the VA examiner 
noted that he has balance and gait problems.  

In evaluating this claim, the Board notes that vertigo and 
its symptoms, including dizziness, nausea, and unsteadiness, 
are the type of disability and symptoms that are capable of 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  As a result, the Veteran's statements as to the 
nature, frequency, and severity of his symptoms are accepted 
as competent lay and medical evidence.  See 38 C.F.R. 
§ 3.159(a) (1), (2).  

The Veteran has provided a consistent recitation of his 
symptoms, and his report of symptoms is not contradicted by 
the evidence of record.  Indeed, while there is no objective 
evidence of staggering, objective examination at the December 
2008 VA examination revealed balance and gait problems.  
Therefore, after reviewing all the evidence of record, the 
Board finds that the Veteran's statements as to the nature, 
frequency, and severity of his symptoms may be accepted as 
credible and probative evidence of his service-connected 
vertigo disability.  See Washington v. Nicholson, 19 Vet. 
App. 362, 369 (2005) (Board must assess the credibility and 
probative value of evidence first).  

Accordingly, the Board finds the preponderance of the 
evidence supports the grant of a 30 percent disability rating 
under DC 6204 throughout the pendency of this claim and 
appeal.  The competent and probative evidence of record 
reflects that the Veteran's service-connected vertigo is 
manifested by episodes of dizziness, nausea, and 
unsteadiness.  The Veteran has reported that these episodes 
are intermittent and last for several minutes; however, the 
medical evidence shows he has consistently complained of 
these episodes since service and throughout this appeal, 
thereby rendering his episodes chronic and recurrent.  
Because the evidence shows the Veteran experiences chronic, 
recurrent episodes of dizziness and occasional unsteadiness, 
the Board finds his symptoms more nearly approximate the 
level of disability contemplated by the 30 percent rating 
under DC 6204.  Therefore, the Board finds that the evidence 
is in approximate balance so as to support the grant of a 30 
percent disability rating for service-connected vertigo, 
effective February 8, 2005.  

The Board has considered whether the Veteran's service-
connected vertigo warrants a higher disability rating under 
all other potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
that provide a basis to assign an evaluation higher than the 
30 percent rating assigned herein.  


The Board has also considered whether the Veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Hart, supra.  However, upon reviewing the 
longitudinal record in this case, the Board finds that, at no 
time since the filing of the Veteran's claim for an increased 
rating, in November 2003, has his vertigo disability been 
more disabling than as currently rated under this decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence supports 
the grant of a 30 percent disability rating for service-
connected vertigo.  All reasonable doubt has been resolved in 
favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to a 30 percent disability rating for service-
connected vertigo (previously rated as Meniere's disease with 
bilateral hearing loss and tympanosclerosis) is granted, 
subject to the statutes and regulations pertaining to the 
payment of monetary benefits.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


